
	
		II
		110th CONGRESS
		2d Session
		S. 2759
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Dodd (for himself,
			 Mr. Lieberman, Mr. Durbin, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide for Kindergarten Plus
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Kindergarten Plus Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Kindergarten has
			 proven to be a beneficial experience for children, putting children on a path
			 that positively influences their learning and development in later school
			 years.
			(2)Kindergarten and
			 the years leading up to kindergarten are critical in preparing children to
			 succeed in elementary school, especially if the children are from low-income
			 families or have other risks of difficulty in school.
			(3)Disadvantaged
			 children, on average, lag behind other children in literacy, numeracy, and
			 social skills, even before formal schooling begins.
			(4)For many children
			 entering kindergarten, the achievement gap between children from low-income
			 households compared to children from high-income households is already
			 evident.
			(5)Eighty-five
			 percent of beginning kindergartners in the highest socioeconomic group,
			 compared to 39 percent in the lowest socioeconomic group, can recognize letters
			 of the alphabet. Similarly, 98 percent of beginning kindergartners in the
			 highest socioeconomic group, compared to 84 percent of their peers in the
			 lowest socioeconomic group, can recognize numbers and shapes.
			(6)Once
			 disadvantaged children are in school, they learn at the same rate as other
			 children. Therefore, providing disadvantaged children with additional time in
			 kindergarten, in the summer before such children ordinarily enter kindergarten
			 and in the summer before first grade, will help schools close achievement gaps
			 and accelerate the academic progress of their disadvantaged students.
			(7)High quality,
			 extended-year kindergarten that provides children with enriched learning
			 experiences is an important factor in helping to close achievement gaps, rather
			 than having the gaps continue to widen.
			3.DefinitionsIn this Act:
			(1)Eligible
			 studentThe term eligible student means a child
			 who—
				(A)is a 5-year old,
			 or will be eligible to attend kindergarten at the beginning of the next school
			 year;
				(B)comes from a
			 family with an income at or below 185 percent of the poverty line; and
				(C)is not already
			 served by a high-quality program in the summer before or the summer after the
			 child enters kindergarten.
				(2)Kindergarten
			 PlusThe term Kindergarten Plus means a voluntary
			 full day of kindergarten, during the summer before and during the summer after,
			 the traditional kindergarten school year (as determined by the State).
			(3)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			(4)ParentThe
			 term parent includes a legal guardian or other person standing in
			 loco parentis (such as a grandparent or stepparent with whom the child lives,
			 or a person who is legally responsible for the child's welfare).
			(5)Parental
			 involvementThe term parental involvement means the
			 participation of parents in regular, 2-way, and meaningful communication with
			 school personnel involving student academic learning and other school
			 activities, including ensuring that parents—
				(A)play an integral
			 role in assisting their child's learning;
				(B)are encouraged to
			 be actively involved in their child's education at school; and
				(C)are full partners
			 in their child's education and are included, as appropriate, in decisionmaking
			 and on advisory committees to assist in the education of their child.
				(6)Poverty
			 lineThe term poverty line means the poverty line
			 (as defined by the Office of Management and Budget, and revised annually in
			 accordance with section 673(2) of the Community Services Block Grant Act
			 (42 U.S.C.
			 9902(2))) applicable to a family of the size involved.
			(7)Eligible
			 providerThe term eligible provider means a local
			 educational agency or a private not-for-profit agency or organization, with a
			 demonstrated record in the delivery of early childhood education services to
			 preschool-age children, that provides high-quality early learning and
			 development experiences that—
				(A)are aligned with
			 the expectations for what children should know and be able to do when the
			 children enter kindergarten and grade 1, as established by the State
			 educational agency; or
				(B)in the case of an
			 entity that is not a local educational agency and that serves children who have
			 not entered kindergarten, meet the performance standards and performance
			 measures described in subparagraphs (A) and (B) of subsection (a)(1), and
			 subsection (b), of section 641A of the Head Start Act (42 U.S.C. 9836a) or the
			 prekindergarten standards of the State where the entity is located.
				(8)School
			 readinessThe term school readiness means the
			 cognitive, social, emotional, approaches to learning, and physical development
			 of a child, including early literacy and early mathematics skills, that
			 prepares the child to learn and succeed in elementary school.
			(9)SecretaryThe
			 term Secretary means the Secretary of Education.
			(10)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801).
			4.Grants to State
			 educational agencies authorized
			(a)In
			 generalThe Secretary is authorized to award grants, on a
			 competitive basis, to State educational agencies to enable the State
			 educational agencies to provide Kindergarten Plus within the State.
			(b)Sufficient
			 sizeTo the extent possible, the Secretary shall ensure that each
			 grant awarded under this section is of sufficient size to enable the State
			 educational agency receiving the grant to provide Kindergarten Plus to all
			 eligible students served by the local educational agencies within the State
			 with the highest concentrations of eligible students.
			(c)Minimum
			 amountThe Secretary shall not award a grant to a State
			 educational agency under this section in an amount that is less than
			 $500,000.
			(d)State use of
			 fundsA State educational agency shall use—
				(1)not more than 3
			 percent of the grant funds received under this Act for administration of the
			 Kindergarten Plus programs supported under this Act;
				(2)not more than 5
			 percent of the grant funds received under this Act to develop professional
			 development activities and curricula for teachers and staff of Kindergarten
			 Plus programs in order to develop a continuum of developmentally appropriate
			 curricula and practices for preschool, kindergarten, and grade 1 that
			 ensures—
					(A)an effective
			 transition to kindergarten and to grade 1 for students; and
					(B)appropriate
			 expectations for the students' learning and development as the students make
			 the transition to kindergarten and to grade 1; and
					(3)the remainder of
			 the grant funds to award subgrants to local educational agencies.
				(e)PriorityIn
			 awarding grants under this Act the Secretary shall give priority to State
			 educational agencies that—
				(1)on their own or
			 in combination with other government agencies, provide full-day kindergarten to
			 all kindergarten-age children who are from families with incomes below 185
			 percent of the poverty line within the State; or
				(2)demonstrate
			 progress toward providing full-day kindergarten to all kindergarten-age
			 children who are from families with incomes below 185 percent of the poverty
			 line within the State by submitting a plan that shows how the State educational
			 agency will, at a minimum, double the number of such children that were served
			 by a full-day kindergarten program in the school year preceding the school year
			 for which assistance is first sought.
				5.Subgrants to
			 local educational agencies
			(a)In
			 generalEach State educational agency that receives a grant under
			 this Act—
				(1)shall reserve an
			 amount sufficient to continue to fund multiyear subgrants awarded under this
			 section; and
				(2)shall award
			 subgrants to local educational agencies within the State to enable the local
			 educational agencies to pay the Federal share of the costs of carrying out
			 Kindergarten Plus programs for eligible students.
				(b)PriorityIn
			 awarding subgrants under this section the State educational agency shall give
			 priority to local educational agencies—
				(1)serving the
			 greatest number or percentage of kindergarten-age children who are from
			 families with incomes below 185 percent of the poverty line, based on data from
			 the most recent school year; and
				(2)that propose to
			 significantly reduce the class size and student-to-teacher ratio of the classes
			 in their Kindergarten Plus programs below the average class size and
			 student-to-teacher ratios of kindergarten classes served by the local
			 educational agencies.
				(c)Federal
			 shareThe Federal share of the costs of carrying out a
			 Kindergarten Plus program shall be—
				(1)100 percent for
			 the first, second, and third years of the program;
				(2)85 percent for
			 the fourth year of the program; and
				(3)75 percent for
			 the fifth year of the program.
				(d)In-Kind
			 contributionsThe non-Federal share of the costs of carrying out
			 a Kindergarten Plus program may be in the form of in-kind contributions.
			6.State
			 application
			(a)In
			 generalIn order to receive a grant under this Act, a State
			 educational agency shall submit an application to the Secretary at such time
			 and containing such information as the Secretary determines appropriate.
			(b)ConsultationThe
			 application shall be developed by the State educational agency in consultation
			 with representatives of early childhood education programs, early childhood
			 education teachers, principals, pupil services personnel, administrators,
			 paraprofessionals, other school staff, early childhood education providers
			 (including Head Start agencies, State prekindergarten program staff, and child
			 care providers), teacher organizations, parents, and parent
			 organizations.
			(c)ContentsAt
			 a minimum, the application shall include—
				(1)a description of
			 developmentally appropriate teaching practices and curricula for children that
			 will be put in place to be used by local educational agencies and eligible
			 providers offering Kindergarten Plus programs to carry out this Act;
				(2)a general
			 description of the nature of the Kindergarten Plus programs to be conducted
			 with funds received under this Act, including—
					(A)the number of
			 hours each day and the number of days each week that children in each
			 Kindergarten Plus program will attend the program; and
					(B)if a Kindergarten
			 Plus program meets for less than 9 hours a day, how the needs of full-time
			 working families will be addressed;
					(3)goals and
			 objectives to ensure that high-quality Kindergarten Plus programs are
			 provided;
				(4)an assurance that
			 students enrolled in Kindergarten Plus programs funded under this Act will
			 receive additional comprehensive services (such as nutritional services, health
			 care, and mental health care), as needed; and
				(5)a description of
			 how—
					(A)the State
			 educational agency will coordinate and integrate services provided under this
			 Act with other educational programs, such as Even Start, Head Start, Reading
			 First, Early Reading First, State-funded preschool programs, preschool programs
			 funded under section 619 or other provisions of part B of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1419, 1411 et seq.), and kindergarten
			 programs;
					(B)the State will
			 provide professional development for teachers and staff of local educational
			 agencies and eligible providers that receive subgrants under this Act regarding
			 how to address the school readiness needs of children (including early
			 literacy, early mathematics, and positive behavior) before the children enter
			 kindergarten, throughout the school year, and into the summer after
			 kindergarten;
					(C)the State will
			 assist Kindergarten Plus programs to provide exemplary parent education and
			 parental involvement activities such as training and materials to assist
			 parents in being their children’s first teachers at home or home
			 visiting;
					(D)the State will
			 conduct outreach to parents with eligible students, including parents whose
			 native language is not English, parents of children with disabilities, and
			 parents of migratory children; and
					(E)the State
			 educational agency will ensure that each Kindergarten Plus program uses
			 developmentally appropriate practices, including practices and materials that
			 are culturally and linguistically appropriate for the population of children
			 being served in the program.
					7.Local
			 application
			(a)In
			 generalIn order to receive a subgrant under this Act, a local
			 educational agency shall submit an application to the State educational agency
			 at such time and containing such information as the State educational agency
			 determines appropriate.
			(b)ConsultationThe
			 application shall be developed by the local educational agency in consultation
			 with early childhood education teachers, principals, pupil services personnel,
			 administrators, paraprofessionals, other school staff, early childhood
			 education providers (including Head Start agencies, State prekindergarten
			 program staff, and child care providers), teacher organizations, parents, and
			 parent organizations.
			(c)ContentsAt
			 a minimum, the application shall include a description of—
				(1)the standards,
			 research-based and developmentally appropriate curricula, teaching practices,
			 and ongoing assessments for the purposes of improving instruction and services,
			 to be used by the local educational agency that—
					(A)are aligned with
			 the State expectations for what children should know and be able to do when the
			 children enter kindergarten and grade 1, as set by the State educational
			 agency; and
					(B)include—
						(i)language skills,
			 including an expanded use of vocabulary;
						(ii)interest in and
			 appreciation of books, reading, writing alone or with others, and phonological
			 and phonemic awareness;
						(iii)premathematics
			 knowledge and skills, including aspects of classification, seriation, number
			 sense, spatial relations, and time;
						(iv)other cognitive
			 abilities related to academic achievement;
						(v)social and
			 emotional development, including self-regulation skills;
						(vi)physical
			 development, including gross and fine motor development skills;
						(vii)in the case of
			 limited English proficiency, progress toward the acquisition of the English
			 language; and
						(viii)approaches to
			 learning;
						(2)how the local
			 educational agency will ensure that the Kindergarten Plus program uses
			 curricula and practices that—
					(A)are
			 developmentally, culturally, and linguistically appropriate for the population
			 of children served in the program; and
					(B)are aligned with
			 the State learning standards and expectations for children in kindergarten and
			 grade 1;
					(3)how the
			 Kindergarten Plus program will improve the school readiness of children served
			 by the local educational agency under this Act, especially in mathematics and
			 reading;
				(4)how the
			 Kindergarten Plus program will provide continuity of services and learning for
			 children who were previously served by a different program;
				(5)how the local
			 educational agency will ensure that the Kindergarten Plus program has
			 appropriate services and accommodations in place to serve children with
			 disabilities and children who are limited English proficient;
				(6)how the local
			 educational agency will perform a needs assessment to avoid duplication with
			 other programs within the geographic area served by the local educational
			 agency;
				(7)how the local
			 educational agency will—
					(A)transition
			 Kindergarten Plus participants into local elementary school programs and
			 services;
					(B)ensure the
			 development and use of systematic, coordinated records on the educational
			 development of each child participating in the Kindergarten Plus program
			 through periodic meetings and communications among—
						(i)Kindergarten Plus
			 program teachers;
						(ii)elementary
			 school staff; and
						(iii)local early
			 childhood education program providers, including Head Start agencies, State
			 prekindergarten program staff, and center-based and family child care
			 providers;
						(C)provide parent
			 and child orientation sessions conducted by teachers and staff; and
					(D)provide a
			 qualified staff person to be in charge of coordinating the transition
			 services;
					(8)how the local
			 educational agency will provide instructional and environmental accommodations
			 in the Kindergarten Plus program for children who are limited English
			 proficient, children with disabilities, migratory children, neglected or
			 delinquent youth, Indian children served under part A of title VII of the
			 Elementary and Secondary Education Act of
			 1965 (20
			 U.S.C. 7401 et seq.), homeless children, and immigrant
			 children;
				(9)how the local
			 educational agency will conduct outreach to parents of eligible students,
			 including parents whose native language is not English, parents of children
			 with disabilities, and parents of migratory children, which may include—
					(A)activities to
			 provide parents early exposure to the school environment, including meetings
			 with teachers and staff;
					(B)activities to
			 better engage and inform parents on the benefits of Kindergarten Plus and other
			 programs; and
					(C)other efforts to
			 ensure that parents have a level of comfort with the Kindergarten Plus program
			 and the school environment;
					(10)how the local
			 educational agency will assist the Kindergarten Plus program to provide
			 exemplary parent education and parental involvement activities such as training
			 and materials to assist parents in being their children’s first teachers at
			 home or home visiting; and
				(11)how the local
			 educational agency will work with local center-based and family child care
			 providers and Head Start agencies to ensure—
					(A)the
			 nonduplication of programs and services; and
					(B)that the needs of
			 working families are met through child care provided before and after the
			 Kindergarten Plus program.
					8.Local
			 requirements and provisions
			(a)Local uses of
			 fundsA local educational agency that receives a subgrant under
			 this Act shall use the subgrant funds for the following:
				(1)The operational
			 and program costs associated with the Kindergarten Plus program as described in
			 the application to the State educational agency.
				(2)Personnel
			 services, including teachers, paraprofessionals, and other staff as
			 needed.
				(3)Additional
			 services, as needed, including snacks and meals, mental health care, health
			 care, linguistic assistance, special education and related services, and
			 transportation services associated with the needs of the children in the
			 program.
				(4)Transition
			 services to ensure children make a smooth transition into first grade and
			 proper communication is made with the elementary school on the educational
			 development of each child.
				(5)Outreach and
			 recruitment activities, including community forums and public service
			 announcements in local media in various languages if necessary to ensure that
			 all individuals in the community are aware of the availability of such
			 program.
				(6)Parental
			 involvement programs, including materials and resources to help parents become
			 more involved in their child’s learning at home.
				(7)Extended day
			 services for the eligible students of working families, including working with
			 existing programs in the community to coordinate services if possible.
				(8)Child care
			 services, provided through coordination with local center-based child care and
			 family child care providers, and Head Start agencies, before and after the
			 Kindergarten Plus program for the children participating in the program, to
			 accommodate the schedules of working families.
				(9)Enrichment
			 activities, such as—
					(A)art, music, and
			 other creative arts;
					(B)outings and field
			 trips; and
					(C)other experiences
			 that support children's curiosity, motivation to learn, knowledge, and
			 skills.
					(b)Eligible
			 provider grants and applicationsThe local educational agency may
			 use subgrant funds received under this Act to award a grant to an eligible
			 provider to enable the eligible provider to carry out a Kindergarten Plus
			 program for the local educational agency. Each eligible provider desiring a
			 grant under this subsection shall submit an application to the local
			 educational agency that contains the descriptions set forth in section 7 as
			 applied to the eligible provider.
			(c)ContinuityIn
			 carrying out a Kindergarten Plus program under this Act, a local educational
			 agency is encouraged to explore ways to develop continuity in the education of
			 children, for instance by keeping, if possible, the same teachers and personnel
			 from the summer before kindergarten, through the kindergarten year, and during
			 the summer after kindergarten.
			(d)CoordinationIn
			 carrying out a Kindergarten Plus program under this Act, a local educational
			 agency shall coordinate with existing programs in the community to provide
			 extended care and comprehensive services for children and their families in
			 need of such care or services.
			9.Teacher and
			 personnel quality standardsTo
			 be eligible for a subgrant under this Act, each local educational agency shall
			 ensure that—
			(1)each Kindergarten
			 Plus classroom has—
				(A)a highly
			 qualified teacher, as defined in
			 section
			 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801); or
				(B)if an eligible
			 provider who is not a local educational agency is providing the Kindergarten
			 Plus program in accordance with section 8(b), a teacher that, at a minimum, has
			 a bachelor's degree in early childhood education or a related field and
			 experience in teaching children of this age;
				(2)a qualified
			 paraprofessional that meets the requirements for paraprofessionals under
			 section
			 1119 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6319), is in each
			 Kindergarten Plus classroom;
			(3)Kindergarten Plus
			 teachers and paraprofessionals are compensated on a salary scale comparable to
			 kindergarten through grade 3 teachers and paraprofessionals in public schools
			 served by the local educational agency; and
			(4)Kindergarten Plus
			 class sizes do not exceed the class size and ratio parameters set at the State
			 or local level for the traditional kindergarten program.
			10.Direct grants
			 to local educational agencies
			(a)Grants
			 authorizedIf a State
			 educational agency does not apply for a grant under this Act or does not have
			 an application approved under section 6, then the Secretary is authorized to
			 award a grant to a local educational agency within the State to enable the
			 local educational agency to pay the Federal share of the costs of carrying out
			 a Kindergarten Plus program.
			(b)EligibilityA
			 local educational agency shall be eligible to receive a grant under this
			 section if the local educational agency operates a full-day kindergarten
			 program that, at a minimum, is targeted to kindergarten-age children who are
			 from families with incomes below 185 percent of the poverty line within the
			 State.
			(c)ApplicationIn order to receive a grant under
			 subsection (a), a local educational agency shall submit to the Secretary an
			 application that—
				(1)contains the descriptions set forth in
			 section 7; and
				(2)includes an assurance that the Kindergarten
			 Plus program funded under such grant will serve eligible students.
				(d)ApplicabilitySections
			 8 and 9 shall apply to a local educational agency receiving a grant under this
			 section in the same manner as the sections apply to a local educational agency
			 receiving a subgrant under section 5(a).
			11.Evaluation,
			 collection, and dissemination of information
			(a)In
			 generalEach State educational agency that receives a grant under
			 this Act, in cooperation with the local educational agencies in the State that
			 receive a subgrant under this Act, shall create an evaluation mechanism to
			 determine the effectiveness of the Kindergarten Plus programs in the State,
			 taking into account—
				(1)information from
			 the local needs assessment, conducted in accordance with section 7(c)(6),
			 including—
					(A)the number of
			 eligible students in the geographic area;
					(B)the number of
			 children served by Kindergarten Plus programs, disaggregated by family income,
			 race, ethnicity, native language, and prior enrollment in an early childhood
			 education program; and
					(C)the number of
			 children with disabilities served by Kindergarten Plus programs;
					(2)the recruitment
			 of teachers and staff for Kindergarten Plus programs, and the retention of such
			 personnel in the programs for more than 1 year;
				(3)the provision of
			 services for children and families served by Kindergarten Plus programs,
			 including parent education, home visits, and comprehensive services for
			 families who need such services;
				(4)the opportunities
			 for professional development for teachers and staff; and
				(5)the curricula
			 used in Kindergarten Plus programs.
				(b)ComparisonThe
			 evaluation process may include comparison groups of similar children who do not
			 participate in a Kindergarten Plus program.
			(c)Information
			 collection and reportingThe information necessary for the
			 evaluation shall be collected yearly by the State and reported every 2 years by
			 the State to the Secretary.
			(d)Analysis of
			 effectivenessThe Secretary shall conduct an analysis of the
			 overall effectiveness of the programs assisted under this Act and make the
			 analysis available to Congress, and the public, biannually.
			12.Supplement not
			 supplantFunds made available
			 under this Act shall be used to supplement, not supplant, other Federal, State,
			 or local funds available to carry out activities under this Act.
		13.Authorization
			 of appropriationsFor the
			 purpose of carrying out this Act, there are authorized to be appropriated
			 $1,500,000,000 for fiscal year 2009 and such sums as may be necessary for each
			 of the fiscal years 2010 through 2014.
		
